Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
This Office Action is in response to applicant’s communication of 3/21/2021.  Currently amended claims 1-13 are pending and in condition for allowance.  See below.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination the claimed apparatus with “…an end fitting for applying the composition contained in the reservoir, the end fitting being mounted on a body of the device, the end fitting comprising at least one applying member, the applying member being supplied with composition from the reservoir by the dispensing unit, the composition passing through an intermediate chamber for storing the composition located in the end fitting, the intermediate chamber being at least partially defined by an elastically deformable wall, the intermediate chamber being situated in the end fitting between the dispensing unit and the at least one applying member…” and the “electrical supply”.
The system including these specifics have not been found in the prior art of record.
The closest prior art reference is L’Oreal (WO 2015/091044 A1), and Rueschhoff et al. (US 2006/0076361 A1), however these references fail to disclose this feature above, and further the configuration as specified in the applicants claims (see applicant's remarks of 3/22/21 and pages 5-6 for distinctions).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180.  The examiner can normally be reached on M-F 9-5 EST (FLEX).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/PHILLIP A GRAY/Primary Examiner, Art Unit 3783